Exhibit 10.2

 

Amendment Number:    3 Amendment Date:    October 1, 2011 COMPANY Name:   
BSQUARE CORPORATION (MOBILITY – AMERICAS) MS Agreement Number:    5161440075
Agreement Effective Date:    November 1, 2009

AMENDMENT TO THE

MICROSOFT OEM WINDOWS MOBILE DISTRIBUTION AGREEMENT

Effective as of the Amendment Date indicated above, the below signed parties
agree that the indicated portions of the above referenced agreement (the
“Agreement”) are amended by this instrument (the “Amendment”), as follows:

 

  1. The End Date of the Agreement is hereby amended to read: “June 30, 2012”

All capitalized terms used but not defined in this Amendment have the meanings
ascribed to them in the Agreement. The terms of this Amendment supersede any
inconsistent terms contained in the Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment in duplicate as of
the date first written above. All signed copies of this Amendment are to be
deemed originals. This Amendment is executed only in the English language.

 

MICROSOFT LICENSING, GP    

BSQUARE CORPORATION (MOBILITY –

AMERICAS)

A general partnership organized under the laws of:

State of Nevada, U.S.A.

   

A company organized under the laws of:

State of Washington, U.S.A.

By:   /s/ Sal Onas     By:   /s/ Scott Mahan   (signature)       (signature)
Name:   Sal Onas     Name:   Scott Mahan   (printed)       (printed) Title:  
Sr. Program Manager     Title:   Chief Financial Officer   (printed)      
(printed) Date:   October 27, 2011     Date:   October 27, 2011

 

LOGO [g239804g65c10.jpg]    CONFIDENTIAL

58624v4 06/03/04 Amendment to Other Agreement - MSLGP/MIOL/MCCL       Form
2.8.24    Document Tracking Number: 5140520081-7